Citation Nr: 1718745	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-19 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a hearing in February 2011 before a Veterans Law Judge who is no longer employed by the Board.  The appellant was offered an opportunity to testify before a different Veterans Law Judge, but the appellant declined to accept that offer.  A transcript of the February 2011 hearing is of record.

In a January 2012 decision the Board denied the claim.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision the Court vacated the January 2012 Board decision, and remanded the case to the Board for further appellate review.  The Board in turn remanded this case in March 2014 and April 2015 for further development.  It now returns for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system. Any future consideration of the appeal should take the electronic record into consideration.


FINDING OF FACT

The preponderance of the evidence shows that it is at least as likely as not that the appellant's service connected disorders have prevented him from securing or following a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability on an extraschedular basis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating based on individual unemployability may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  Id.  

The Veteran is service connected for migraine headaches associated with pansinusitis, evaluated as 50 percent disabling; for otitis media, and tinnitus rated as 10 percent disabling; and for a right ear hearing loss rated as noncompensable.  With the Veteran's combined rating of 60 percent, he does not meet the schedular criteria for a total disability rating.

The central inquiry in this case is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim of entitlement to a total disability rating based on individual unemployability presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a total disability rating based on individual unemployability because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  

The Veteran relies primarily on his migraine headache disability as the basis for his claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Both in written submissions and in his hearing testimony, the Veteran asserts that while he has been able to obtain employment, he was eventually terminated because of the time he had to take off because of his headaches.  He claims that has occurred over 20 times since the mid-1990s.

The Veteran's September 26, 2008 application for a total disability evaluation based on individual unemployability due to service connected disorders (VA Form 21-8940) reflects that he completed two years of college.  He has vocational/technical training in heating and air conditioning.  The form also reflects that the Veteran last worked as a service technician from December 2007 to February 2008, during which he lost 16 days from work.  

The Veteran asserts that he has had to live with two choices because of his headaches disability: 1) disclose his headaches disability on employment applications and not be hired at all; or 2) do not disclose his headaches disability, and then end up being terminated because of frequent absenteeism due to the headaches.  Plainly, the Veteran asserts, neither is a desirable result.

In July 2008 the RO received two reports of employment information (VA Form 21-4192) from two of the Veteran's former employers.  One noted the Veteran's termination in May 1996 because he did not complete his probationary period secondary to time off for headaches.  The other form reflects the Veteran was employed from 1985 to 1997, when he was terminated because it was never known when the Veteran would be sick.  The form, and a separate statement by the employer, Mr. T, notes some accommodation was tried for two years before he eventually laid off the Veteran.  Mr. T noted the Veteran was an excellent employee, but he needed someone more reliable.  Both Mr. T and another friend of the Veteran noted in statements that the Veteran's headaches often caused him to have to either stop or cancel fishing trips.

The case was referred for extraschedular consideration in April 2015.  In August 2016 the Director of the Compensation Service provided a negative opinion.  The Board finds, however, that the opinion is inadequate.  That is, it does not discuss evidence favorable to the claim, to include the Veteran's hearing testimony and some lay and expert statements submitted in support of his claim.  Moreover, the Board notes that the Director have the opportunity to consider a January 2017 vocational assessment submitted by the Veteran.  

In denying entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis the  Director of the Compensation Service found as follows:

The evidentiary record fails to demonstrate that the [V]eteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  The tinnitus, right ear hearing loss, sinusitis, and otitis media are not shown to contribute to the [V]eteran's inability to work.  The migraine headaches are obviously shown to be productive of functional loss and economic impairment; however, the overall record fails to support the assertion that the [V]eteran is unable to perform substantially gainful activity due to the migraine episodes.  Although the [V]eteran alleges he cannot work due to the migraine headaches and has provided a statement from a former employer to support the assertion, the record is devoid of any contemporaneous regular or emergency department treatment for migraine headaches.  Furthermore, the record contains clinical assessments, which are five years apart from different VA examiners, that the migraine headaches would not render the [V]eteran unemployable. 

Since that opinion the representative submitted In January 2017, however, R.G., a private certified rehabilitation counselor at Palmer Vocational Consulting Services, LLC.  That counsellor reviewed the Veteran's claims folder and completed an assessment.  Relevant evidence was discussed and in pertinent part, summarized as follows:

It is my opinion, and [the Veteran's] VA claims file confirms, that it is more likely than not that his service-connected disabilities have prevented him from securing and following substantially gainful employment since October 1995 when he last was able to follow full-time gainful and substantial employment, but was terminated because of his service-connected disabilities.  Although he attempted employment up until 2008, he was unable to maintain any employment position for a substantial period of time.

The [V]eteran's reported symptoms to this evaluator are consistent with reports made throughout the record.  [The Veteran's] treatment notes, lay statements and examinations in his VA claims file, resulting [sic] in physical restrictions.  Specifically, frequent periods of total incapacity due to the severity (totally incapacitating), frequency (12-15 per month) and duration (hours to days) of his headaches and the resultant fatigue, photophobia, visual disturbances, tunnel vision, dizziness, nausea and vomiting.  And, his bilateral otitis media, makes it difficult for him to hear or to understand what others are saying unless in quiet environment and they speak loudly directly in front and looking at him.

This is consistent with treatment notes and examinations as found in [the Veteran's] VA claim file, to include the 07.22.1993 Nose & Sinuses C&P Examination in which the medical examiner documented that [the claimant's] chronic pansinusitis and deviated septum result in a moderate functional impairment.  It is consistent with the 01.25.1999 Sinus, Larynx & C&P Examination in which the examiner confirmed migraine headaches developing following 1993 surgery.  It is consistent with the 04.15.2009 Neurological Disorders C&P Examination in which Dr. Beeson documents that [the Veteran's] migraine resulting in severe limits for performing chores, shopping, exercise, recreation, traveling and feeding.  It is consistent with the 05.08.2014 General Medical C&P Examination in which Dr. Walker confirms the presence of migraine headaches and that the symptoms include head pain, nausea, vomiting, sensitivity to light, changes in vision, that these migraine headaches can occur monthly and can last 1 to 2 days, the headaches are prostrating impacting [the Veteran's] ability to work as his vision is poor and that the headache is so severe that [he] must lay down.  It is also consistent with 12.29.2008 VA Audiology Report, which documents that speech reception is likely lower than tested at AD 20db and AS 50db.  It is consistent with the 04.29.2009 Audiological Assessment C&P Examination in which audiologist, Mr. Flores documents that [the Veteran's] degree of loss on right is mild to severe and on his left to be moderate to profound resulting in a hearing loss presenting [the Veteran with] significant effects on his occupation.  It is also consistent with the 08.13.2014 VA Ophthalmology Treatment Note in which Dr. Joshi [sic] that based on his examination, [the claimant] is restricted from heavy lifting, bending, straining and must wear eye protection always.  And, it is consistent with the 05.08.2014 General Medical C&P Examination in which Dr. Walker documents that audiological testing demonstrates puretone thresholds to be mild to profound [right ear] and moderate to severe [in both ear].

The vocational consultant further opined that:

It is my professional opinion that the combination of [the Veteran's] service-connected disabilities combine to create a disability which is greater than any of these disabilities would separately cause.

In summary, it is clear that given [the Veteran's] limiting and worsening symptoms as a result of his service-connected disabilities, it is more likely than not that he is unable to secure and follow a substantially gainful occupation, to include sedentary employment, since he was forced to stop working as a field service technician in October 1995.

This opinion is rendered despite any medical professional's opinion that the Veteran can engage in work activity.  Medical professionals are qualified to define the physical or emotional limitations extending from a condition, but have no expertise in translating this information into opining on whether or not this degree of restriction or limitation, or both prevents one from working.  This opinion is based on my education, training and experience, and examination of the evidence made available to me; and is expressed within a reasonable vocational certainty.  

In addition to the vocational employability assessment, the Board considered a September 2008 joint statement from K.J. and N.J. explaining that they had to "rescue" the Veteran several times due to his migraine headaches.  K.J. and N.J. described the Veteran's "horrible headaches that absolutely incapacitate him," and how "he will be driving and one will hit him."  They explained that the Veteran's eyesight would be affected such that he could not safely drive, and they would have to assist him in getting home.

The Board also considered a March 2009 statement submitted by the C.P., the Veteran's former employer, indicating that while he had previously employed the appellant for 13 years, he terminated employment based on the Veteran's unreliability due to migraine headaches.  C.P. stated that he had to "send someone with him to drive [the Veteran] around as the headaches would stop him from driving and often had to be taken home."  He kept the Veteran in his employment in hopes that the headaches would cease, but finally had to "lay him off as he didn't deserve to be fired" due to unreliability.  C.P. also stated that he kept in contact with the Veteran over the years, and noticed that he still has headaches, and would have to "stop fishing or has to cancel trips" because of the pain.

The Veteran asserts that he became too disabled to work in approximately 1995, about two years after he underwent spinal tap surgery.  At the February 2011 Board hearing, the Veteran testified that employers would not hire him because, of his disability.  The Veteran explained that he was terminated or not hired for about 20 jobs between 1995 and 2011, because once employers learned about his disability, he was considered unreliable.  His longest period of employment at that time was for the duration of 3 months, and he missed work between 10 to 15 times during those months, total 45 days. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran is unable to follow a substantially gainful occupation as a result of his service-connected disorders.  In this regard, the Veteran has consistently documented his inability to secure and/or maintain continuous as a result of his migraine disability during the appellate period.  This evidence, coupled with the finding by the private vocational consultant that the Veteran's disability is so significant that it would impair him from being able to engage in most all work activities, provides sufficient evidence to support a finding of total disability for individual unemployment due to the Veteran's service-connected migraine disability from that date forward.  Therefore, a total disability evaluation based on individual unemployability due to service connected disorders is granted.    

ORDER

Entitlement to a total disability rating based on individual unemployability is granted on an extraschedular basis, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


